--------------------------------------------------------------------------------

Exhibit 10.20


Work for Hire Agreement


This Work for Hire Agreement (this “Agreement”) is made effective as of
October 20, 2008 by and between the Federal Agricultural Mortgage Corporation
(“Farmer Mac”), 1133 21st Street, N.W., Washington, DC 20036, and William T.
Sandalls, Jr. (“Sandalls”), 445 Broadway, Apt. 2P, Hastings on Hudson,
NY  10706, in consideration of the mutual promises made herein.


1.    DESCRIPTION OF SERVICES.  Beginning on October 20, 2008, Sandalls agrees
to provide certain financial and management services for Farmer Mac, including
serving as Farmer Mac’s Acting Chief Financial Officer, as Farmer Mac’s Acting
Chief Executive Officer may request (collectively, the “Services”).  The
Services include, but are not limited to, supporting:  (a) managing the finance
department; (b) serving on Farmer Mac’s Asset and Liability Committee;
(c) reviewing, performing necessary due diligence with respect to, and
certifying as Chief Financial Officer, Farmer Mac’s periodic financial reports
on Form 10-Q and 10-K, as appropriate; and (d) subject to a determination that
the certifications are true and correct, executing the applicable certifications
with respect to those periodic reports as required by federal securities
law.  These services will be performed in coordination with Farmer Mac’s
officers and other employees.


2.    PAYMENT FOR SERVICES.  In consideration for the provision of the Services,
Farmer Mac will pay Sandalls at a per diem rate equaling $372,030 per
annum.  Payment for these services will be made on a bi-weekly basis.


3.    EXPENSES.  Farmer Mac will reimburse Sandalls for any reasonable and
necessary expenses actually incurred in carrying out the Services described
under paragraph 1 of this Agreement, including, without limitation, expenses for
travel, including airfares, meals and lodging, including in the Washington DC
area.  Reimbursement will be made to Sandalls after presentation to Farmer Mac
of an itemized accounting and documentation of such expenses, and otherwise in
compliance with Farmer Mac’s policies with regard to expense
reimbursements.  Sandalls shall obtain the consent of Michael A. Gerber, the
Acting President and Chief Executive Officer of Farmer Mac, prior to incurring
any expenses of an extraordinary or unusual nature.  No expense reimbursement
shall be paid later than the last day of the calendar year following the
calendar year in which the related expense was incurred, except to the extent
that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the US Internal Revenue Code
and the regulations and guidance promulgated thereunder.  No amount reimbursed
during any calendar year shall affect the amounts eligible for reimbursement in
any other calendar year.


4.    TERM/TERMINATION.  This Agreement shall commence on the date of this
Agreement and shall automatically terminate on March 31, 2009, unless earlier
terminated for any reason by either party hereto upon 5 days’ prior written
notice.  Upon such termination, Sandalls shall be entitled to payment for
services provided and expenses incurred up to such date.


5.    RELATIONSHIP OF PARTIES.  It is agreed that Sandalls will provide the
Services as an independent contractor and not as an employee of Farmer Mac, and
will not hold himself out as anything other than an independent contractor of
Farmer Mac.  Nothing contained in this Agreement shall be construed to create an
employer-employee or principal-agent relationship or joint venture between
Sandalls and Farmer Mac, and neither party shall have the right, power or
authority to obligate or bind the other in any manner whatsoever.  The
consideration set forth in Section 2 above shall be the sole payment due for
services rendered.  Farmer Mac will not provide Sandalls with any fringe
benefits, including health insurance benefits, paid vacation, or any other
similar employee benefits typically provided to Farmer Mac employees.  It is
understood that Farmer Mac will not withhold any amounts for payment of taxes
from the compensation of Sandalls and that Sandalls shall be solely responsible
to pay all applicable taxes on amounts paid to Sandalls under this Agreement.


6.    WORK PRODUCT OWNERSHIP.  Any copyrightable works, ideas, discoveries,
inventions, patents, products, or other information (collectively, the “Work
Product”) developed in whole or in part by Sandalls in connection with the
Services shall be the exclusive property of Farmer Mac.  Upon completion of the
project, Sandalls agrees to turn over to Farmer Mac all documents related to
this project, as they are considered highly confidential.  Upon request,
Sandalls shall sign all documents necessary to confirm or perfect the exclusive
ownership by Farmer Mac of the Work Product.

 
 

--------------------------------------------------------------------------------

 
 
7.    INDEMNIFICATION.  Farmer Mac agrees to indemnify and hold harmless
Sandalls from and against any and all losses, claims, expenses (including
reasonable legal fees and expenses), damages and liabilities (collectively,
“Losses”) that arise out of Sandalls’s performance of his obligations under this
Agreement; provided, however, that this indemnity agreement shall not apply to
any Losses that proximately result from Sandalls’s gross negligence, willful
misconduct or material breach of this Agreement.


8.    DIRECTORS AND OFFICERS INSURANCE.  Farmer Mac agrees to include Sandalls
as a named insured, as Acting Chief Financial Officer, under Farmer Mac’s
Directors and Officers Insurance Coverage.


9.    CONFIDENTIALITY. Farmer Mac and Sandalls both recognize that Sandalls has
access to and will acquire, and may assist in developing, confidential and
proprietary information relating to the business and operations of Farmer Mac as
a result of the provision of the Services to Farmer Mac.  Sandalls hereby
covenants and agrees that he will retain all “Confidential Information” (as
defined below) in trust for the sole benefit of Farmer Mac and its successors
and assigns.  Sandalls hereby covenants further that, in addition to his general
responsibility not to disclose certain information of or relating to Farmer Mac,
he will not, at any time during or after the term of this Agreement, without the
prior written consent of Farmer Mac, directly or indirectly communicate or
divulge any such Confidential Information to any person, firm, corporation or
other business organization, or use any such Confidential Information for his
own account or for the account of any other person, except as required in
connection with the performance of the Services.  The term “Confidential
Information” shall mean any trade secret, data, client list, legal opinion or
other confidential or proprietary information related to the business and
activities of Farmer Mac.  Notwithstanding the foregoing, Confidential
Information shall not include any information that is or is made by Farmer Mac a
part of the public domain or generally available to the public (unless such
availability occurs as a result of any breach by Sandalls of this provision), or
is available to Sandalls on a non-confidential basis from a source (other than
Farmer Mac) that is not bound by a confidentiality agreement and does not breach
his fiduciary responsibilities.  The terms of this provision shall survive the
termination of this Agreement and the termination of the Services hereunder.


10.    INSIDER TRADING.  Notwithstanding Sandalls’s status as an independent
contractor, Sandalls shall be subject to Farmer Mac’s Statement of Policy on
Insider Trading, a copy of which Sandalls has received and reviewed.


11.    CONTRACTOR’S REPRESENTATIONS AND WARRANTIES.  Sandalls represents and
warrants to Farmer Mac that:


a.    No third party has exclusive rights to his services and that this
Agreement in no way compromises the rights of any third party or creates a
conflict of interest for Sandalls or Farmer Mac.  Sandalls further represents
and warrants that in performing this Agreement, he will not create any conflict
of interest that may be detrimental to the interests of Farmer Mac.


b.    For purposes of avoiding potential conflicts of interest, Sandalls will
disclose to Farmer Mac all other employment or independent contractor
relationships in which he becomes involved during the term of this Agreement.


c.    Sandalls will not disclose to Farmer Mac any confidential or proprietary
information obtained from third parties prior to Sandalls’s entering into this
Agreement with Farmer Mac.


d.    In performing the Services, Sandalls will comply with all applicable
Farmer Mac policies and procedures, including but not limited to Farmer Mac’s
Code of Business Conduct and Ethics, and will adhere to Farmer Mac’s ethical and
professional standards.  Sandalls will diligently and conscientiously perform
his work under this Agreement.


12.    GOVERNING LAW.  This Agreement will be governed by, and interpreted and
enforced in accordance with, the laws of the District of Columbia.


13.    ENTIRE AGREEMENT.  This Agreement sets forth the entire understanding of
the parties concerning the subject matter hereof and replaces and supersedes all
other agreements or understandings, whether written or oral.  No amendment,
modification or waiver of this Agreement shall be binding unless in writing and
signed by or on behalf of the parties hereto.


14.    MODIFICATION.  This agreement may be amended only by a writing signed by
both Sandalls and Farmer Mac.

 
 

--------------------------------------------------------------------------------

 
 
15.    SEVERABILITY.  If any term, condition, or provision of this Agreement or
the application thereof to any party or circumstances will, at any time or to
any extent be invalid or unenforceable, the remainder of this Agreement, or the
application of such term, condition or provision to parties or circumstances
other than those to which it is held invalid or unenforceable, will not be
affected thereby, and each term, condition and provision of this Agreement will
be valid and enforceable to the fullest extent permitted by law.


16.    WAIVER.  The waiver by any party of a breach of any provision of this
Agreement will not operate as a waiver of any other breach of any provision of
this Agreement by any party.


17.    ARBITRATION. Any controversy, claim or dispute arising out of or relating
to this Agreement or the breach thereof shall be settled by arbitration in
accordance with the then existing Commercial Arbitration Rule of the American
Arbitration Association, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.  The
parties irrevocably consent to the jurisdiction of the federal court located in
the District of Columbia for this purpose.  Each such arbitration proceeding
shall be located in the District of Columbia.  


18.    NOTICES.  Any notice given under this Agreement will be sufficient if in
writing and either:  (a) mailed postage prepaid by registered or certified mail,
return receipt requested; or (b) delivered by hand, to the addresses specified
on the first page of this Agreement (or to such other addresses as may from time
to time be designated by notice from the recipient party to the other).  Any
such notice will be effective upon actual receipt or refusal thereof.




Party contracting the Services:


Federal Agricultural Mortgage Corporation
 


By:
/s/ Michael A. Gerber

Name:  Michael A. Gerber
Title:  Acting President and Chief Executive Officer




Party providing the Services:




/s/ William T. Sandalls, Jr.
William T. Sandalls, Jr.
 
 

--------------------------------------------------------------------------------